Title: From George Washington to John Tayloe, 31 October 1774
From: Washington, George
To: Tayloe, John



Dear Sir
Mount Vernon Octr 31st 1774

As I return’d late last Night from Philadelphia, It will not be in my power, with any sort of convenience, to attend the assembly (in case of its setting, which, as I have heard nothing of the Governors return, seems doubtful) till after the Sale of Colo. Mercers Estates; and therefore, as I can have no oppertunity of seeing you before, permit me to hope, & indeed press you, to be there; as many things may, & doubtless will happen, to render your advice & assistance absolutely necessary. In short, as the times are ticklish, I shall be very unwilling to take the whole burthen of this Trust upon myself, & to delay the Sale, after such long, & full notice of it, will be improper, & no doubt injurious. please to bring what Letters, & Papers you are possess’d of relative to this business, as I have not receivd a Letter, or heard a Tittle from Mr Montagu, since that one Inclosing the Power of Attorney 18 Months ago. I am Dr Sir Yr Most Obedt Servt

Go: Washington

